Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.754 Page 1 of 12




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     TY STEWART, et al., individually and          Case No.: 19cv2454-MMA (MSB)
11   on behalf of all others similarly situated,
12                       Plaintiffs,               PROTECTIVE ORDER
           v.
13
     KODIAK CAKES, LLC,
14
                         Defendant.
15
16
17
18         Plaintiffs Ty Stewart, Jocelyn Fielding, Laureene Buck, and Anna Altomare,
19   Eliza Reid, Jennifer Jenkins, Chad Humphrey, Alyson Martin, Mary Hillary Pfeiffer,
20   Evelyn Hernandez, Ivan Blanco, Victoria Johnson, Julie Lussier, Suzanne Dagesse,
21   Robin Curless, Julie Stocker, Mary Mcleroy, Robert Riddell, Danielle Arno, Vicki
22   Siverling, Harry Malakoff, Michael Smith, and Tracy Hall (“Plaintiffs”) and Defendant
23   Kodiak Cakes, LLC (each individually, a “Party” and collectively, the “Parties”) and
24   the Court recognize that at least some of the documents and information (“materials”)
25   being exchanged throughout the course of this litigation in the above-captioned action
26   are, for competitive reasons, normally kept confidential by the Parties. The Parties have
27   agreed to be bound by the terms of this Protective Order (“Order”) in this action.
28
                                               1
                                       PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.755 Page 2 of 12




 1         The materials to be exchanged throughout the course of the litigation between
 2   the Parties may contain trade secret or other confidential research, technical, cost, price,
 3   marketing or other commercial information, as is contemplated by Federal Rule of
 4   Civil Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality
 5   of such materials as much as practical during the litigation. THEREFORE:
 6                                        DEFINITIONS
 7         1.     The term “Confidential Information” will mean and include information
 8   contained or disclosed in any materials, including documents, portions of documents,
 9   answers to interrogatories, responses to requests for admissions, trial testimony,
10   deposition testimony, and transcripts of trial testimony and depositions, including data,
11   summaries, and compilations derived therefrom that is deemed to be Confidential
12   Information by any Party to which it belongs.
13         2.     The term “materials” will include, but is not be limited to: documents;
14   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
15   other material that identify customers or potential customers; price lists or schedules or
16   other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
17   checks; contracts; invoices; drafts; books of account; worksheets; notes of
18   conversations; desk diaries; appointment books; expense accounts; recordings;
19   photographs; motion pictures; compilations from which information can be obtained
20   and translated into reasonably usable form through detection devices; sketches;
21   drawings; notes (including laboratory notebooks and records); reports; instructions;
22   disclosures; other writings; models and prototypes and other physical objects.
23         3.     The term “counsel” will mean outside counsel of record, and other
24   attorneys, paralegals, secretaries, and other support staff employed in the law firms
25   identified below:
26         LEWIS BRISBOIS BISGAARD & SMITH, LLP
27         FOX LAW, APC
28
                                               2
                                       PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.756 Page 3 of 12




 1                                    GENERAL RULES
 2         4.     Each Party to this litigation that produces or discloses any materials,
 3   answers to interrogatories, responses to requests for admission, trial testimony,
 4   deposition testimony, and transcripts of trial testimony and depositions, or information
 5   that the producing Party believes should be subject to this Protective Order may
 6   designate the same as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
 7   ONLY.”
 8         a.     Designation as “CONFIDENTIAL”: Any Party may designate
 9   information as “CONFIDENTIAL” only if, in the good faith belief of such Party and
10   its counsel, the unrestricted disclosure of such information could be potentially
11   prejudicial to the business or operations of such Party; or if in the good faith belief of
12   such Party and its counsel, the materials are otherwise entitled to confidential treatment
13   under applicable law.
14         b.     Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any party
15   may designate information as “CONFIDENTIAL - FOR COUNSEL ONLY” only if,
16   in the good faith belief of such party and its counsel, the information is among that
17   considered to be most sensitive by the Party, including but not limited to trade secret
18   or other confidential research, development, financial or other commercial information.
19         5.     In the event the producing Party elects to produce materials for inspection,
20   no marking need be made by the producing Party in advance of the initial inspection.
21   For purposes of the initial inspection, all materials produced will be considered as
22   “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant
23   to the terms of this Order. Thereafter, upon selection of specified materials for copying
24   by the inspecting Party, the producing Party must, within a reasonable time prior to
25   producing those materials to the inspecting Party, mark the copies of those materials
26   that contain Confidential Information with the appropriate confidentiality marking.
27
28
                                               3
                                       PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.757 Page 4 of 12




 1         6.       Whenever a deposition taken on behalf of any Party involves a disclosure
 2   of Confidential Information of any Party:
 3         a.       the deposition or portions of the deposition must be designated as
 4   containing Confidential Information subject to the provisions of this Order; such
 5   designation must be made on the record whenever possible, but a party may designate
 6   portions of depositions as containing Confidential Information after transcription of the
 7   proceedings;
 8         b.       a Party will have until fourteen (14) days after receipt of the deposition
 9   transcript to inform the other Party or Parties to the action of the portions of the
10   transcript to be designated “CONFIDENTIAL” or “CONFIDENTIAL - FOR
11   COUNSEL ONLY.”
12         c.       the disclosing party will have the right to exclude from attendance at the
13   deposition, during such time as the Confidential Information is to be disclosed, any
14   person other than the deponent, counsel (including their staff and associates), the court
15   reporter, and the person(s) agreed upon pursuant to paragraph 8 below; and
16         d.       the originals of the deposition transcripts and all copies of the deposition
17   must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
18   ONLY,” as appropriate, and the original or any copy ultimately presented to a court for
19   filing must not be filed unless it can be accomplished under seal, identified as being
20   subject to this Order, and protected from being opened except by order of this Court.
21         7.       All Confidential Information designated as “CONFIDENTIAL” or
22   “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving
23   Party to anyone other than those persons designated within this order and must be
24   handled in the manner set forth below and, in any event, must not be used for any
25   purpose other than in connection with this litigation, unless and until such designation
26   is removed either by agreement of the Parties, or by order of the Court.
27   ///
28
                                                4
                                        PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.758 Page 5 of 12




 1         8.    Information designated “CONFIDENTIAL - FOR COUNSEL ONLY”
 2   must be viewed only by counsel (as defined in paragraph 3) of the receiving Party, and
 3   by independent experts under the conditions set forth in this Paragraph. The right of
 4   any independent expert to receive any Confidential Information will be subject to the
 5   advance approval of such expert by the producing Party or by permission of the Court.
 6   The Party seeking approval of an independent expert must provide the producing Party
 7   with the name and curriculum vitae of the proposed independent expert, and an
 8   executed copy of the form attached hereto as Exhibit A, in advance of providing any
 9   Confidential Information of the producing Party to the expert. Any objection by the
10   producing Party to an independent expert receiving Confidential Information must be
11   made in writing within seven (7) days following receipt of the identification of the
12   proposed expert. Confidential information may be disclosed to an independent expert
13   if the seven (7) day period has passed and no objection has been made. The approval
14   of independent experts must not be unreasonably withheld.
15         9.    Information designated “CONFIDENTIAL” must be viewed only by
16   counsel (as defined in paragraph 3) of the receiving Party, by independent experts
17   (pursuant to the terms of paragraph 8), by court personnel, and by the additional
18   individuals listed below, provided each such individual has read this Order in advance
19   of disclosure and has agreed in writing to be bound by its terms by executing a copy of
20   the Agreement to be Bound by Protective Order, attached hereto as Exhibit A:
21               a)     Executives who are required to participate in policy decisions with
22                      reference to this action;
23               b)     Technical personnel of the Parties with whom Counsel for the
24                      Parties find it necessary to consult, in the discretion of such counsel,
25                      in preparation for trial of this action; and
26               c)     Stenographic and clerical employees associated with the
27                      individuals identified above.
28
                                              5
                                      PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.759 Page 6 of 12




 1         10.     With    respect   to   material    designated     “CONFIDENTIAL”         or
 2   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of
 3   the document to be its originator, author or a recipient of a copy of the document, may
 4   be shown the same.
 5         11.     Material designated “CONFIDENTIAL” or “CONFIDENTIAL – FOR
 6   COUNSEL ONLY,” may be disclosed to any mediator(s) (and his/her respective
 7   staff(s)) that the Parties have agreed upon to conduct alternative dispute resolution for
 8   this action. Such material may only be disclosed after such mediator(s) executes the
 9   AGREEMENT TO BE BOUND BY PROTECTIVE ORDER attached hereto as
10   Exhibit A.
11         12.     All information which has been designated as “CONFIDENTIAL” or
12   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing Party,
13   and any and all reproductions of that information, must be retained in the custody of
14   the counsel for the receiving Party identified in paragraph 3, except that independent
15   experts authorized to view such information under the terms of this Order may retain
16   custody of copies such as are necessary for their participation in this litigation.
17         13.     Before any materials produced in discovery, answers to interrogatories,
18   responses to requests for admissions, deposition transcripts, or other documents which
19   are designated as Confidential Information are filed with the Court for any purpose, the
20   Party seeking to file such material must seek permission of the Court to file the material
21   under seal.
22         a.      No document may be filed under seal, except pursuant to a court order
23   that authorizes the sealing of the particular document, or portion of the document. A
24   sealing order may issue only upon a showing that the information is privileged or
25   protectable under the law. The request must be narrowly tailored to seek sealing
26   only of the confidential or privileged material.
27   ///
28
                                               6
                                       PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.760 Page 7 of 12




 1         To file a document under seal, the parties must comply with the procedures
 2   explained in Section 2.j of the Electronic Case Filing Administrative Policies and
 3   Procedures Manual for the United States District Court for the Southern District of
 4   California and Civil Local Rule 79.2. In addition, a party must file a redacted version
 5   of any document that it seeks to file under seal. The document must be titled to show
 6   that it corresponds to an item filed under seal, e.g., “Redacted Copy of Sealed
 7   Declaration of John Smith in Support of Motion for Summary Judgment.” The party
 8   should file the redacted document(s) simultaneously with a joint motion or ex parte
 9   application requesting that the confidential portions of the document(s) be filed under
10   seal and setting forth good cause for the request
11         14.    At any stage of these proceedings, any Party may object to a designation
12   of the materials as Confidential Information. The Party objecting to confidentiality
13   must notify, in writing, counsel for the designating party of the objected-to materials
14   and the grounds for the objection. If the dispute is not resolved consensually between
15   the parties within seven (7) days of receipt of such a notice of objections, the objecting
16   Party may move the Court for a ruling on the objection. The materials at issue must be
17   treated as Confidential Information, as designated by the designating Party, until the
18   Court has ruled on the objection or the matter has been otherwise resolved.
19         15.    All Confidential Information must be held in confidence by those
20   inspecting or receiving it, and must be used only for purposes of this action. Counsel
21   for each Party, and each person receiving Confidential Information must take
22   reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
23   information. If Confidential Information is disclosed to any person other than a person
24   authorized by this Order, the Party responsible for the unauthorized disclosure must
25   immediately bring all pertinent facts relating to the unauthorized disclosure to the
26   attention of the other Parties and, without prejudice to any rights and remedies of the
27   ///
28
                                               7
                                       PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.761 Page 8 of 12




 1   other Parties, make every effort to prevent further disclosure by the Party and by the
 2   person(s) receiving the unauthorized disclosure.
 3         16.    No Party will be responsible to another party for disclosure of
 4   Confidential Information under this Order if the information in question is not labeled
 5   or otherwise identified as such in accordance with this Order.
 6         17.     If a Party, through inadvertence, produces any Confidential Information
 7   without labeling or marking or otherwise designating it as such in accordance with this
 8   Order, the designating Party may give written notice to the receiving Party that the
 9   document or thing produced is deemed Confidential Information, and that the
10   document or thing produced should be treated as such in accordance with that
11   designation under this Order. The receiving Party must treat the materials as
12   confidential, once the designating Party so notifies the receiving Party. If the receiving
13   Party has disclosed the materials before receiving the designation, the receiving Party
14   must notify the designating Party in writing of each such disclosure. Counsel for the
15   Parties will agree on a mutually acceptable manner of labeling or marking the
16   inadvertently produced materials as “CONFIDENTIAL” or “CONFIDENTIAL - FOR
17   COUNSEL ONLY” - SUBJECT TO PROTECTIVE ORDER.
18         18.    Nothing within this Order will prejudice the right of any Party to object to
19   the production of any discovery material on the grounds that the material is protected
20   as privileged or as attorney work product.
21         19.    Nothing in this Order will bar counsel from rendering advice to their
22   clients with respect to this litigation and, in the course thereof, relying upon any
23   information designated as Confidential Information, provided that the contents of the
24   information must not be disclosed.
25         20.    This Order will be without prejudice to the right of any Party to oppose
26   production of any information for lack of relevance or any other ground other than the
27   mere presence of Confidential Information. The existence of this Order must not be
28
                                               8
                                       PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.762 Page 9 of 12




 1   used by either Party as a basis for discovery that is otherwise improper under the
 2   Federal Rules of Civil Procedure.
 3         21.    Nothing within this Order will be construed to prevent disclosure of
 4   Confidential Information if such disclosure is required by law or by order of the Court.
 5         22.    Upon final termination of this action, including any and all appeals,
 6   counsel for each Party must, upon request of the producing Party, return all
 7   Confidential Information to the Party that produced the information, including any
 8   copies, excerpts, and summaries of that information, or must destroy same at the option
 9   of the receiving Party, and must purge all such information from all machine-readable
10   media on which it resides. Notwithstanding the foregoing, counsel for each Party may
11   retain all pleadings, briefs, memoranda, motions, and other documents filed with the
12   Court that refer to or incorporate Confidential Information, and will continue to be
13   bound by this Order with respect to all such retained information. Further, attorney
14   work product materials that contain Confidential Information need not be destroyed,
15   but, if they are not destroyed, the person in possession of the attorney work product
16   will continue to be bound by this Order with respect to all such retained information.
17         23.    The restrictions and obligations set forth within this order will not apply
18   to any information that: (a) the Parties agree should not be designated Confidential
19   Information; (b) the Parties agree, or the Court rules, is already public knowledge;
20   (c) the Parties agree, or the Court rules, has become public knowledge other than as a
21   result of disclosure by the receiving Party, its employees, or its agents in violation of
22   this Order; or (d) has come or will come into the receiving Party’s legitimate knowledge
23   independently of the production by the designating Party. Prior knowledge must be
24   established by pre-production documentation.
25         24.    The restrictions and obligations within this Order will not be deemed to
26   prohibit discussions of any Confidential Information with anyone if that person already
27   has or obtains legitimate possession of that information.
28
                                              9
                                      PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.763 Page 10 of 12




 1         25.    Transmission by email or some other currently utilized method of
 2   transmission is acceptable for all notification purposes within this Order.
 3         26.    This Order may be modified by agreement of the Parties, subject to
 4   approval by the Court.
 5         27.     The Court may modify the terms and conditions of this Order for good
 6   cause, or in the interest of justice, or on its own order at any time in these proceedings.
 7   The parties prefer that the Court provide them with notice of the Court’s intent to
 8   modify the Order and the content of those modifications, prior to entry of such an order.
 9         IT IS SO ORDERED.
10   Dated: September 22, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              10
                                       PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.764 Page 11 of 12




 1                                        EXHIBIT A
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     TY STEWART, JOCELYN FIELDING,                Case No.: 19-cv-2454 MMA-MSB
11   LAUREENE BUCK and ANNA
     ALTOMARE, individually and on
12   behalf of all others similarly situated,     AGREEMENT TO BE BOUND BY
                                                  PROTECTIVE ORDER
13                      Plaintiffs,
           vs.
14                                                Judge:            Michael S. Berg
     KODIAK CAKES, LLC, a Delaware                Courtroom:        2C
15   limited liability company,
                                                  Complaint Filed: December 19, 2019
16                      Defendant.
17         I, __________________________________ , declare and say that:
18         1.     I am employed as ___________________________________________
19   by ___________________________________________________________.
20         2.     I have read the Protective Order entered in TY STEWART et al. v.
21   KODIAK CAKES, LLC, Case No. 19-cv-2454 MMA-MSB, and have received a copy
22   of the Protective Order.
23         3.     I promise that I will use any and all “Confidential” or “Confidential - For
24   Counsel Only” information, as defined in the Protective Order, given to me only in a
25   manner authorized by the Protective Order, and only to assist counsel in this matter.
26
27
28
                                         1
                     AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
Case 3:19-cv-02454-MMA-MSB Document 41 Filed 09/23/20 PageID.765 Page 12 of 12




 1           4.    I promise that I will not disclose or discuss such “Confidential” or
 2   “Confidential - For Counsel Only” information with anyone other than the persons
 3   described in paragraphs 3, 8 and 9 of the Protective Order.
 4           5.    I acknowledge that, by signing this agreement, I am subjecting myself to
 5   the jurisdiction of the United States District Court for the Southern District of
 6   California with respect to enforcement of the Protective Order.
 7           6.    I understand that any disclosure or use of “Confidential” or “Confidential
 8   – For Counsel Only” information in any manner contrary to the provisions of the
 9   Protective Order may subject me to sanctions for contempt of court.
10           I declare under penalty of perjury that the foregoing is true and correct.
11
12   Date:________________                    ___________________________________
13
14
15
16
     96542013v.2
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
                       AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
